DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (1/7/21 Remarks: page 11, lines 12-21) with respect to the rejection of claims 1-5, 7-8, 11-15, & 17-20 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection of claims 1-3, 5, 7-8, 11-15, & 17-20 under 35 USC §102 has been withdrawn. The rejection of claim 4 under 35 USC §102 has been obviated by the claim’s cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of Eyer (US 20120237182).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-15, & 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stojancic (US 20190354764, .
Re claim 1, Stojancic discloses:
Claim 1: A method for automatically extracting, from a digital video frame that depicts a sport event, scoreboard information including a first team name, a second team name, a first score, and a second score (Stojancic paragraphs 0131-0134 and Figure 3A, frame regions containing sport team names and scores from which metadata is extracted), the method comprising:
detecting by a computing system (Stojancic paragraph 0164, computer system), within the digital video frame, a plurality of frame regions based on each detected frame region depicting text (Stojancic paragraphs 0131-0134 and Figure 3A, frame regions containing team names and scores), wherein the computing system comprises a processing unit (Stojancic paragraph 0164, processor);
determining, by the computing system, the sport event depicted by the digital video frame (see below);
based on the determined sport event determining, by the computing system, a number of frame regions to be included in a set of frame regions (see below);
selecting by the computing system, from the detected frame regions, a set of frame regions based on the frame regions of the selected set cooperatively having a geometric arrangement that corresponds with a candidate geometric arrangement of the scoreboard information (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items) and based on the selected set including the determined number of frame regions (see below);
(Stojancic paragraph 0158, interpreting text within text boxes);
based at least on the recognized characters in the frame regions of the selected set, detecting by the computing system the scoreboard information, including (i) detecting the first team name based on the recognized characters in a first frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (ii) detecting the second team name based on the recognized characters in a second frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (iii) detecting the first score based on the recognized characters in a third frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image) and (iv) detecting the second score based on the recognized characters in a fourth frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image); and
recording by the computing system the detected scoreboard information (Stojancic paragraph 0061, storing of metadata).
Stojancic does not expressly disclose
determining, by the computing system, the sport event depicted by the digital video frame;
based on the determined sport event determining, by the computing system, a number of frame regions to be included in a set of frame regions;
 based on the selected set including the determined number of frame regions;
Eyer discloses:
determining, by the computing system, the sport event depicted by the digital video frame (Eyer paragraphs 0072-0075, templates depending on depicted sport event);
based on the determined sport event determining, by the computing system, a number of frame regions to be included in a set of frame regions (Eyer paragraphs 0088-0097, template determining frame regions based on sport event);
(selecting… a candidate geometric arrangement of the scoreboard information) based on the selected set including the determined number of frame regions (Eyer paragraphs 0088-0097, template having coordinates for determining frame regions based on sport event);
Eyer and Stojancic are combinable because they are from the field of analyzing a scoreboard in a sports video.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Eyer template arrangement in the Stojancic scoreboard reading arrangement.
The suggestion/motivation for doing so would have been in order to save the receiver the trouble of analyzing the video and the graphics to derive information during a sporting event (Eyer paragraph 0097).

Applying these teachings as applied to claim 1 to claims 2-3, 5, 7-15, & 17-20:
Claim 2: The method of claim 1 (see above), further comprising:
receiving a real-time broadcast feed including the digital video frame (Stojancic Abstract and paragraphs 0019, 0068, & 0092 sporting event live video broadcast),
wherein automatically extracting the scoreboard information comprises automatically extracting the scoreboard information while receiving the real-time broadcast feed (Stojancic paragraphs 0131-0134, extracting score metadata from video frames).
Claim 3: The method of claim 1 (see above), further comprising:
determining, by the computing system, a scoreboard region of the digital video frame (Stojancic paragraphs 0131-0134 and Figure 3A, frame regions containing team names and scores),
wherein detecting the plurality of frame regions comprises detecting, within the determined scoreboard region of the digital video frame, the plurality of frame regions based on each detected frame region depicting text (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items).
Claim 5: The method of claim 4 (see above), wherein the predetermined number of frame regions is four frame regions (Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration including more than four (and thereby including four, given that the recitation is not limited to four and only four) regions).
Claim 7: The method of claim 1 (see above), wherein the candidate geometric arrangement is a rectangular arrangement (Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration of rectangular boxes including elements to be extracted as metadata).
Claim 8: The method of claim 1 (see above), wherein selecting the set comprises selecting frame regions of the set based on the selected frame regions of the set having particular geometric characteristics ((Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration of rectangular boxes; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items).
Claim 9: The method of claim 8 (see above), wherein selecting frame regions of the set based on the selected frame regions having particular geometric characteristics comprises selecting frame regions of the set based on (i) first geometric characteristics of one of the selected frame regions substantially matching (ii) second geometric characteristics of another one of the selected frame regions (Stojancic paragraph 0159, reading of standard size (i.e. equal among several examples) card images; Stojancic paragraph 0062, “card image” corresponds to a frame region containing an item of scoreboard information).
Claim 10: The method of claim 9 (see above),
wherein the first geometric characteristics comprise one or more of (Note: This is a recitation in the alternative, readable upon any one option) (i) a first height (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width) coordinates for determining frame regions based on sport event), (ii) a first width (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width) coordinates for determining frame regions based on sport event), (iii) a first size (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width defining a size) coordinates for determining frame regions based on sport event), and (iv) a first shape (Eyer paragraphs 0088-0097, template having rectangular coordinates for determining frame regions based on sport event), and
wherein the second geometric characteristics comprise one or more of (i) a second height (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width) coordinates for determining frame regions based on sport event), (ii) a second width (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width) coordinates for determining frame regions based on sport event), (iii) a second size (Eyer paragraphs 0088-0097, template having rectangular (i.e. height and width defining a size) coordinates for determining frame regions based on sport event), and (iv) a second shape (Eyer paragraphs 0088-0097, template having rectangular coordinates for determining frame regions based on sport event).
Claim 11: The method of claim 1 (see above),
wherein the computing system has access to data indicating a plurality of candidate locations associated with the candidate geometric arrangement, including (i) a candidate location of the first team name in the candidate geometric arrangement (Stojancic paragraph 0134, metadata of team names from card image; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items), (ii) a candidate location of the second (Stojancic paragraph 0134, metadata of team names from card image; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items), (iii) a candidate location of the first score in the candidate geometric arrangement (Stojancic paragraph 0134, metadata of team scores from card image; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items), and (iv) a candidate location of the second score in the candidate geometric arrangement (Stojancic paragraph 0134, metadata of team scores from card image; Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items), and
wherein detecting the scoreboard information is further based on the data indicating the plurality of candidate locations associated with the candidate geometric arrangement (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items).
Claim 12: The method of claim 11 (see above), wherein each frame region of the set has a respective location, in the set, relative to other frame regions of the set, and wherein detecting the scoreboard information based on the data indicating the plurality of candidate locations associated with the candidate geometric arrangement comprises one or more of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option):
(i) determining that the respective location of the first frame region in the set corresponds to the candidate location of the first team name in the candidate geometric arrangement, and responsively detecting the first team name (Stojancic paragraph 0134, metadata of team names from card image),
(ii) determining that the respective location of the second frame region in the set corresponds to the candidate location of the second team name in the candidate geometric arrangement, and responsively detecting the second team name based on the recognized characters in the second frame region (Stojancic paragraph 0134, metadata of team names from card image),
(iii) determining that the respective location of the third frame region in the set corresponds to the candidate location of the first score in the candidate geometric arrangement, and responsively detecting the first score based on the recognized characters in the third frame region (Stojancic paragraph 0134, metadata of team scores from card image), and
(iv) determining that the respective location of the fourth frame region in the set corresponds to the candidate location of the second score in the candidate geometric arrangement, and responsively detecting the second score based on the recognized characters in the fourth frame region (Stojancic paragraph 0134, metadata of team scores from card image).
Claim 13: The method of claim 1 (see above), wherein detecting the scoreboard information based on the recognized characters in the frame regions of the selected set comprises one or more of (Note: This is a recitation in the alternative, satisfied by a teaching of any one option):
(i) determining that the first frame region includes just letters as the recognized characters, and responsively (Stojancic paragraph 0134, metadata of team names from card image),
(ii) determining that the second frame region includes just letters as the recognized characters, and responsively detecting the second team name based on the recognized characters in the second frame region (Stojancic paragraph 0134, metadata of team names from card image),
(iii) determining that the third frame region includes just one or more digits as the recognized characters, and responsively detecting the first score based on the recognized characters in the third frame region (Stojancic paragraph 0134, metadata of team scores from card image), and
(iv) determining that the fourth frame region includes just one or more digits as the recognized characters, and responsively detecting the second score based on the recognized characters in the fourth frame region (Stojancic paragraph 0134, metadata of team scores from card image).
Claim 14: The method of claim 1 (see above), further comprising:
making a determination that (i) two frame regions of the set each respectively include just letters as the recognized characters (Stojancic paragraph 0134, metadata of team names from card image, team names generally taking the form of literal strings, from card image) and (ii) at least two other frame regions of the set each respectively include just one or more digits as the recognized characters (Stojancic paragraph 0134, metadata of team scores from card image, scores generally taking the form of numerals),
(Stojancic paragraph 0134, metadata of team names and scores from card image).
Claim 15: The method of claim 1 (see above), wherein the recognized characters are recognized first characters, wherein the digital video frame depicts a sport event (Stojancic Abstract and paragraphs 0019, 0068, & 0092 sporting event live video broadcast), and wherein the scoreboard information also includes a game time associated with the sport event (Stojancic paragraph 0124, event time), the method further comprising:
recognizing, by the computing system, second characters within a particular frame region of the plurality of frame regions (Stojancic paragraph 0134, metadata of team names and scores within frame region);
making a determination, by the computing system, that the second characters recognized within the particular frame region are arranged according to a predetermined pattern (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items); and
in response to making the determination, detecting, by the computing system, the game time (Stojancic paragraph 0124, event time) based on (i) the second characters recognized within the particular frame region (Stojancic paragraph 0158, interpreting text within text boxes) and (ii) the predetermined pattern (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items).
Claim 17: A computing system comprising:
(Stojancic paragraph 0164, processor);
non-transitory data storage (Stojancic paragraph 0164, computer system data storage); and
program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations (Stojancic paragraph 0164, computer system) for automatically extracting, from a digital video frame that depicts a sport event, scoreboard information including a first team name (Stojancic paragraph 0134, metadata of sport team names from card image), a second team name (Stojancic paragraph 0134, metadata of team names from card image), a first score ((Stojancic paragraph 0134, metadata of team scores from card image), and a second score (Stojancic paragraph 0134, metadata of team scores from card image), the operation comprising:
detecting, within the digital video frame, a plurality of frame regions based on each detected frame region depicting text (Stojancic paragraphs 0131-0134 and Figure 3A, frame regions containing team names and scores),
determining, by the computing system, the sport event depicted by the digital video frame (Eyer paragraphs 0072-0075, templates depending on depicted sport event);
based on the determined sport event determining, by the computing system, a number of frame regions to be included in a set of frame regions (Eyer paragraphs 0088-0097, template determining frame regions based on sport event);
selecting, from the detected frame regions, the set of frame regions based on the frame regions of the selected set cooperatively having a geometric arrangement that corresponds with a candidate geometric arrangement of the (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items) and based on the selected set including the determined number of frame regions (Eyer paragraphs 0088-0097, template having coordinates for determining frame regions based on sport event);
recognizing characters respectively within each of the frame regions of the selected set of frame regions (Stojancic paragraph 0158, interpreting text within text boxes),
based at least on the recognized characters in the frame regions of the selected set, detecting the scoreboard information, including (i) detecting the first team name based on the recognized characters in a first frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (ii) detecting the second team name based on the recognized characters in a second frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (iii) detecting the first score based on the recognized characters in a third frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image), and (iv) detecting the second score based on the recognized characters in a fourth frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image), and
recording the detected scoreboard information (Stojancic paragraph 0061, storing of metadata).
Claim 18: The computing system of claim 17 (see above), wherein the candidate geometric arrangement is a rectangular arrangement (Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration of rectangular boxes including elements to be extracted as metadata).
Claim 19: The computing system of claim 18 (see above), wherein selecting the set is further based on the selected set including four frame regions that cooperatively have the rectangular arrangement (Stojancic paragraphs 0131-0134 and Figure 3A, card images in a defined configuration including more than four (and thereby including four, given that the recitation is not limited to four and only four) regions).
Claim 20: A non-transitory computer readable medium having stored thereon instructions (Stojancic paragraph 0164, computer system data storage) executable by a processing unit (Stojancic paragraph 0164, processor) to cause a computing system to perform operations for automatically extracting, from a digital video frame that depicts a sport event, scoreboard information including a first team name (Stojancic paragraph 0134, metadata of sport team names from card image), a second team name (Stojancic paragraph 0134, metadata of team names from card image), a first score (Stojancic paragraph 0134, metadata of team scores from card image), and a second score (Stojancic paragraph 0134, metadata of team scores from card image), the operations comprising:
detecting, within the digital video frame, a plurality of frame regions based on each detected frame region depicting text (Stojancic paragraphs 0131-0134 and Figure 3A, frame regions containing team names and scores);
determining, by the computing system, the sport event depicted by the digital video frame (Eyer paragraphs 0072-0075, templates depending on depicted sport event);
(Eyer paragraphs 0088-0097, template determining frame regions based on sport event);
selecting, from the detected frame regions, the set of frame regions based on the frame regions of the selected set cooperatively having a geometric arrangement that corresponds with a candidate geometric arrangement of the scoreboard information (Stojancic paragraph 0158, identifying geometric coordinates of text boxes containing information items) and based on the selected set including the determined number of frame regions (Eyer paragraphs 0088-0097, template having coordinates for determining frame regions based on sport event);
recognizing characters respectively within each of the frame regions of the selected set of frame regions (Stojancic paragraph 0158, interpreting text within text boxes);
based at least on the recognized characters in the frame regions of the selected set, detecting the scoreboard information, including (i) detecting the first team name based on the recognized characters in a first frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (ii) detecting the second team name based on the recognized characters in a second frame region of the selected set (Stojancic paragraph 0134, metadata of team names from card image), (iii) detecting the first score based on the recognized characters in a third frame region of the selected set (Stojancic paragraph 0134, metadata of team scores from card image), and (iv) detecting the second score based on the recognized (Stojancic paragraph 0134, metadata of team scores from card image); and
recording the detected scoreboard information (Stojancic paragraph 0061, storing of metadata).
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stojancic in view of Eyer as applied to claim 15 above, and further in view of Tang (“Regular expression-based reference metadata extraction from the web”).
Re claim 16, Stojancic in view of Eyer discloses the method of claim 15 (see above) for extracting metadata (Stojancic paragraph 0074, extracting of metadata from images).
Stojancic in view of Eyer further discloses that text strings are interpreted (Stojancic paragraphs 0160-0161, interpretation of text strings) and recognized based on a pattern associated with the meaning of a specific field such as a game time field (Stojancic paragraph 0145, processing of text based on pre-assigned field meaning, Stojancic paragraph 0134 and Figure 3A, item 370, game time is one of the fields)
Stojancic in view of Eyer does not expressly disclose the use of a regular expression as a text interpreting guide for metadata extraction.
Tang discloses (Tang Abstract, Section 2, page 347, first column, paragraph “Metadata extractor”, Section 6, page 348, paragraph spanning first and second columns, use of regular expressions for metadata extraction). 
Stojancic in view of Eyer and Tang are combinable because they are from the field of metadata extraction.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply regular expressions as taught by Tang to the metadata extraction of Stojancic in view of Eyer.
The suggestion/motivation for doing so would have been to enable efficacious and effective extraction of metadata as taught by Tang (Tang Section 8, page 349, first full paragraph).
Therefore, it would have been obvious to combine Stojancic in view of Eyer with Tang to obtain the invention as specified in claim 16.
Claim 16: The method of claim 15 (see above), wherein the predetermined pattern is a regular expression predefining a sequence of candidate characters for representing the game time (Tang Abstract, Section 2, page 347, first column, paragraph “Metadata extractor”, Section 6, page 348, paragraph spanning first and second columns, use of regular expressions for metadata extraction, Stojancic paragraph 0134 and Figure 3A, item 370, game time extraction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663